

115 S218 RS: Social Security Fraud Prevention Act of 2017
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 79115th CONGRESS1st SessionS. 218[Report No. 115–62]IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 15, 2017Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo restrict the inclusion of social security account numbers on documents sent by mail by the
			 Federal Government, and for other purposes.
	
 1.Short titleThis Act may be cited as the Social Security Fraud Prevention Act of 2017. 2.Restriction of SSNs on documents sent by mail (a)In generalNo department or agency of the Federal Government may include the social security account number of any individual on any document sent by mail unless the head of such department or agency determines that the inclusion of such social security number on such document is necessary.
 (b)RegulationsNot later than 1 year after the date of the enactment of this Act, the head of each department and agency of the Federal Government shall issue regulations specifying the circumstances under which inclusion of a social security account number on a document sent by mail is necessary. Such regulations shall include—
 (1)instructions for the partial redaction of social security account numbers whenever feasible; and (2)a requirement that social security account numbers not be visible on the outside of any package sent by mail.; and
 (3)additional methods to mitigate the risk of the improper use of social security account numbers when the use of such numbers is necessary.
 (c)Effective dateThis Act shall apply with respect to documents sent by mail on or after the date that is 1 year after the date of the enactment of this Act.May 15, 2017Reported with amendments